DETAILED ACTION
This office action is in response to claims filed 06/08/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2017 and 01/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  The claim recites “the detected biased”, the claim should recite “the detected bias”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "common bias" in claims 5, 15, and 20 a relative term which renders the claims indefinite.  The term "common bias" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 10 recites the limitation "The best decision" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1, 4-11, and 14-20 are rejected under 25 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1
Step 1 – Claim 1 recites a method comprising a series of steps such as detecting, analyzing, notifying, etc., and thus fall within the statutory categories.
	Step 2A Prong 1 – The limitation of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications that include reasons for the bias, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human can manually track activities of a user, define features for detecting bias, detect decisions made by users based on activities, analyze the decisions for bias, and cause notifications that include reasons for the bias. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a processor and a computing device. Accordingly, the additional elements of “one or more processors” and “by a computing device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, they are merely recited as a tool to implement the steps of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications. Furthermore, the additional element of causing notification is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)). 
Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors and a computing device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the additional element of causing notification is nothing more than an insignificant extra-solution activity (see MPEP 2106.05(G) (3) (IV)). The additional elements of using a machine-learning program (MLP) include limitations that, as a whole, are not directed to an improvement of a technology. The claim limitations only generally link the use of the machine-learning program to the judicial exception, with no improvement in the machine-learning program. The claim limitations do not meaningfully limit the claim (See MPEP 2106.05(h)).The claim is not patent eligible.






Regarding Claim 4,

Claim 4 further specifies details of analyzing previous decisions, and determining an outcome and bias. In particular, analyzing previous decisions, detecting an outcome associated with the previous decisions, and determining a bias on the previous decision. These limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human can manually analyze previous decisions, detect an outcome, and determine a bias on the previous decision. Additionally, the claim only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 5,
Claim 5 further describes details of providing options to the user. This limitations, under the broadest reasonable interpretation of the claim, covers performance of the limitation in the human mind or by using pen and paper. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 6,


Regarding Claim 7,
	Claim 7 further describes details of the detected bias and notification. This limitation further limits the detecting bias and causing notification limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 8,
Claim 8 further describes details of the features defined user profile information. This limitation further limits user profile information limitations of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 9,
Claim 9 further describes details of the features defined history of activities and decisions. This limitation further limits the history of activities and decisions of the user of claim 1 and thus only recites additional specifics of the abstract idea that is recited in claim 1. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.



Regarding Claim 10,
Claim 10 further describes details of defining what a bias is. A human can manually define what a bias is. This limitation, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 1.

Regarding Claim 11
	Step 1 – Claim 11 recites a series of steps such as detecting, analyzing, notifying, etc., and thus fall within the statutory categories.
Step 2A Prong 1 – The limitation of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications that include reasons for the bias, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human can manually track activities of a user, define features for detecting bias, detect decisions made by users based on activities, analyze the decisions for bias, and cause notifications that include reasons for the bias. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using processors, a memory, and a computing device. Accordingly, the additional elements of “a memory” “one or more processors” and “by a computing device” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, they are merely recited as a tool to implement the steps of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications. Furthermore, the additional element of causing notification is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)). Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory, one or more processors and a computing device to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. Furthermore, the additional element of causing notification is nothing more than an insignificant extra-solution activity (see MPEP 2106.05(G) (3) (IV)). The additional elements of using a machine-learning program (MLP) include limitations that, as a whole, are not directed to an improvement of a technology. The claim limitations only generally link the use of the machine-learning program to the judicial exception, with no improvement in the machine-learning program. The claim limitations do not meaningfully limit the claim (See MPEP 2106.05(h)).The claim is not patent eligible.

Regarding Claim 14,

Claim 14 further specifies details of analyzing previous decisions, and determining an outcome and bias. In particular, analyzing previous decisions, detecting an outcome associated with the previous decisions, and determining a bias on the previous decision. These limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human can manually analyze previous decisions, detect an outcome, and determine a 

Regarding Claim 15,
Claim 15 further describes details of providing options to the user. This limitations, under the broadest reasonable interpretation of the claim, covers performance of the limitation in the human mind or by using pen and paper. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 11.

Regarding Claim 16
	Step 1 – Claim 16 recites a series of steps such as detecting, analyzing, notifying, etc., and thus fall within the statutory categories.
	Step 2A Prong 1 – The limitation of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications that include reasons for the bias, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or using pen and paper. A human can manually track activities of a user, define features for detecting bias, detect decisions made by users based on activities, 

	Step 2A Prong 2 – The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of using a non-transitory machine-readable storage medium and a computing device. Accordingly, the additional elements of a non-transitory machine-readable storage medium and a computing device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Additionally, they are merely recited as a tool to implement the steps of tracking activities of a user, defining features for detecting bias, detecting decisions made by users based on activities, analyzing the decisions for bias, and cause notifications. Furthermore, the additional element of causing notification is nothing more than insignificant extra-solution activities (see MPEP 2106.05(G) (3)). Therefore, these additional elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	Step 2B – The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory machine-readable storage medium and a computing device to perform the steps amounts to no more than mere instructions to apply the 

Regarding Claim 19,

Claim 19 further specifies details of analyzing previous decisions, and determining an outcome and bias. In particular, analyzing previous decisions, detecting an outcome associated with the previous decisions, and determining a bias on the previous decision. These limitations, under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by using pen and paper. A human can manually analyze previous decisions, detect an outcome, and determine a bias on the previous decision. Additionally, the claim only recites additional specifics of the abstract idea that is recited in claim 16. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 16.

Regarding Claim 20,
Claim 20 further describes details of providing options to the user. This limitations, under the broadest reasonable interpretation of the claim, covers performance of the limitation in the human mind or by using pen and paper. There are no additional elements recited in this claim that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Therefore, the claim is rejected under the same rationale as claim 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10-11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silverman et al. (US 2017/0330058 A1);herein Silverman.

Regarding Claim 1,
	Taylor teaches a method comprising: tracking, by a bias machine-learning program (MLP) executed by one or more processors,(Fig. 9, [0062], bias detection tool 110 (as the MLP) is executed on a processing device 902 that represents one or more general processing devices such as a central processing unit and microprocessor.) activities of a user interfacing with a computing device, ([0034], collection engine 304 (part of the bias detection 110 as shown in Fig. 2) retrieves evaluation data 212. [0055] discloses that the evaluation data is provided by evaluators (users) based on digital interviews conducted.) the bias MLP defining a plurality of features for detecting bias, the plurality of features comprising …history of activities and decisions of the user…, and a knowledge base that includes facts; ([0017], discloses that the bias detection tool uses evaluation data to determine bias. The evaluation data is generated by evaluators based on interviews. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations. Examiner interprets ratings and recommendations as history of activities and decisions of the user, as well as the knowledge base that includes facts. (Recommendations are considered to be facts as the evaluators either recommend yes or no, and it’s a fact that a recommendation was given) Fig. 1, [0028], Data store 130 contains the ratings and recommendation data and can be considered to be a knowledge base))
	detecting, by the bias MLP, a decision made by the user based on the tracked activities; ([0020], discloses that evaluators provide ratings and recommendation as to the final evaluation decision.)
	analyzing, by the bias MLP, the decision for bias by the user when making the decision, the analysis based on the decision, facts relevant to making the decision, and features utilized by the bias MLP; and ([0017], Fig. 2, “In one embodiment, a bias detection tool receives a set of evaluation data from a candidate evaluation system. The evaluation data is generated by a set of evaluators based on digital interview data from evaluation candidates. The bias detection tool extracts characteristics of the evaluation candidates from the digital interview data, classifies the evaluation candidates based on the characteristics of the candidate extracted from the digital interview data, and determines whether the evaluation data indicates a bias of one or more evaluators of the set of evaluators with respect to one or more of the extracted characteristics” discloses detecting bias of evaluators (users) from evaluation data. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations.(i.e. decisions and facts relevant to the decisions as well as the features utilized by the bias detection tool.)
	when a bias is detected, causing notification…of the detection of the bias, the notification…([0058], “As described herein, when a potential bias is detected by the bias detection tool 110, the bias detection tool 110 may provide a notification to a supervisor or another party regarding the potential bias.” Discloses providing a notification when a bias is detected.)
	Taylor does not explicitly teach, but Silverman teaches, in an analogous system, the bias MLP defining a plurality of features for detecting bias, the plurality of features comprising user profile information, user environment information…community information…([0024] discloses bias monitoring machine learning model trained on historical data to determine bias in decisions. [0048] discloses that the historical data indicates educational background (user profile information). [0055] discloses that individual events can be grouped in the training data event timelines into multiple categories that include similar demographics, locations, similar occupations, etc…(as the community and environment information)
…when a bias is detected, causing notification to the user of the detection of the bias, the notification including one or more reasons for the detected bias.(Fig. 7, [0073]-[0074], discloses that an indication that the decision is potentially biased is provided at step 712. Step 714 discloses providing the potential bias markers, weighted gap differences, and running total. (i.e. the reasons for the detected bias)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additional historical information used by a machine learning program to determine bias and the providing of the bias result with reasons of the bias, as disclosed by Silberman, into the bias detection system of Taylor. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])

Regarding Claim 4,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated). Tayloy/Siberman teach previous decisions made by users (see rejection of claim 1)
	Silberman further teaches analyzing a previous decision made…, the previous decision including an estimate; detecting an outcome associated with the previous decision; and determining a bias on the previous decision when the estimate is different ([0024] discloses that the production mode(PM) decisions (as the previous decisions) include recommended amount of finance such as $100,000 mortgage, etc…(i.e. the decisions include estimates). [0049] discloses that the PM decisions are compared with the bias monitoring model (BMM) decisions (as the outcome associated with previous decisions)) in order to determine if the PM decisions exhibit bias and identify contributors to the bias. [0025] discloses that if the difference between the two decisions satisfied a threshold, bias is indicated. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the decision estimate and outcome comparisons, as further disclosed by Silberman, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to determine indicators of decision bias and allow retraining of the production model to reduce bias. (Silberman, [0025])


Regarding Claim 10,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
	 Taylor further teaches wherein bias when making a decision refers to a belief held by a user that creates an obstacle for reaching the best decision. ([0021], discloses that evaluators subjectivity (as the belief held) may be impacted by their conscious and unconscious biases. [0023] discloses that elimination of bias will result in the best candidates being selected. (Therefore, the subjective bias from the evaluators can be considered as an obstacle for reaching the best decisions)

Regarding Claim 11,
Taylor teaches a system comprising: a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: (Fig. 9, system 900, [0062],” The processing device 902 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like. The processing device 902 is configured to execute the processing logic (e.g., bias detection tool 926) for performing the operations and steps discussed herein.” Discloses the system and one or more processors with executed instructions to perform operations. [0064] discloses the memory comprising instructions.)
	tracking, by a bias machine-learning program (MLP),(Fig. 9, [0062], bias detection tool 110 (as the MLP) is executed on a processing device 902 that represents one or more general processing devices such as a central processing unit and microprocessor.) activities of a user interfacing with a computing device, ([0034], collection engine 304 (part of the bias detection 110 as shown in Fig. 2) retrieves evaluation data 212. [0055] discloses that the evaluation data is provided by evaluators (users) based on digital interviews conducted.) the bias ([0017], discloses that the bias detection tool uses evaluation data to determine bias. The evaluation data is generated by evaluators based on interviews. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations. Examiner interprets ratings and recommendations as history of activities and decisions of the user, as well as the knowledge base that includes facts. (Recommendations are considered to be facts as they are either yes or no, and it’s a fact that a recommendation was given.) Fig. 1, [0030], Data store 130 contains the ratings and recommendation data and can be considered to be a knowledge base))
	detecting, by the bias MLP, a decision made by the user based on the tracked activities; ([0020], discloses that evaluators provide ratings and recommendation as to the final evaluation decision.)
	analyzing, by the bias MLP, the decision for bias by the user when making the decision, the analysis based on the decision, facts relevant to making the decision, and features utilized by the bias MLP; and ([0017], Fig. 2, “In one embodiment, a bias detection tool receives a set of evaluation data from a candidate evaluation system. The evaluation data is generated by a set of evaluators based on digital interview data from evaluation candidates. The bias detection tool extracts characteristics of the evaluation candidates from the digital interview data, classifies the evaluation candidates based on the characteristics of the candidate extracted from the digital interview data, and determines whether the evaluation data indicates a bias of one or more evaluators of the set of evaluators with respect to one or more of the extracted characteristics” discloses detecting bias of evaluators (users) from evaluation data. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations.(i.e. decisions and facts relevant to the decisions as well as the features utilized by the bias detection tool.)
	when a bias is detected, causing notification…of the detection of the bias, the notification…([0058], “As described herein, when a potential bias is detected by the bias detection tool 110, the bias detection tool 110 may provide a notification to a supervisor or another party regarding the potential bias.” Discloses providing a notification when a bias is detected.)
	Taylor does not explicitly teach, but Silberman teaches, in an analogous system, the bias MLP defining a plurality of features for detecting bias, the plurality of features comprising user profile information, user environment information…community information…([0024] discloses bias monitoring machine learning model trained on historical data to determine bias in decisions. [0048] discloses that the historical data indicates educational background (user profile information). [0055] discloses that individual events can be grouped in the training data event timelines into multiple categories that include similar demographics, locations, similar occupations, etc…(as the community and environment information)
(Fig. 7, [0073]-[0074], discloses that an indication that the decision is potentially biased is provided at step 712. Step 714 discloses providing the potential bias markers, weighted gap differences, and running total. (i.e. the reasons for the detected bias)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additional historical information used by a machine learning program to determine bias and the providing of the bias result with reasons of the bias, as disclosed by Silberman, into the bias detection system of Taylor. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])

Regarding Claim 14,
	Claim 14 is substantially similar to claim 4 and is therefore rejected under the same rationale as claim 4. Claim 14 is the system that performs the method of claim 4.

Regarding Claim 16,
Taylor teaches a non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising:([0064], “The data storage device 916 may include a computer-readable storage medium 924 on which is stored one or more sets of instructions (e.g., bias detection tool 926) embodying any one or more of the methodologies or functions described herein. The bias detection tool 926 may also reside, completely or at least partially, within the main memory 904 and/or within the processing device 902 during execution thereof by the computing system 900, the main memory 904 and the processing device 902 also constituting computer-readable storage media.” Disclosed the computer-readable storage medium)
 tracking, by a bias machine-learning program (MLP),(Fig. 9, [0062], bias detection tool 110 (as the MLP) is executed on a processing device 902 that represents one or more general processing devices such as a central processing unit and microprocessor.) activities of a user interfacing with a computing device, ([0034], collection engine 304 (part of the bias detection 110 as shown in Fig. 2) retrieves evaluation data 212. [0055] discloses that the evaluation data is provided by evaluators (users) based on digital interviews conducted.) the bias MLP defining a plurality of features for detecting bias, the plurality of features comprising …history of activities and decisions of the user…, and a knowledge base that includes facts; ([0017], discloses that the bias detection tool uses evaluation data to determine bias. The evaluation data is generated by evaluators based on interviews. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations. Examiner interprets ratings and recommendations as history of activities and decisions of the user, as well as the knowledge base that includes facts. (Recommendations are considered to be facts as they are either yes or no, and it’s a fact that a recommendation was given.) Fig. 1, [0030], Data store 130 contains the ratings and recommendation data and can be considered to be a knowledge base))
	detecting, by the bias MLP, a decision made by the user based on the tracked activities; ([0020], discloses that evaluators provide ratings and recommendation as to the final evaluation decision.)
	analyzing, by the bias MLP, the decision for bias by the user when making the decision, the analysis based on the decision, facts relevant to making the decision, and features utilized by the bias MLP; and ([0017], Fig. 2, “In one embodiment, a bias detection tool receives a set of evaluation data from a candidate evaluation system. The evaluation data is generated by a set of evaluators based on digital interview data from evaluation candidates. The bias detection tool extracts characteristics of the evaluation candidates from the digital interview data, classifies the evaluation candidates based on the characteristics of the candidate extracted from the digital interview data, and determines whether the evaluation data indicates a bias of one or more evaluators of the set of evaluators with respect to one or more of the extracted characteristics” discloses detecting bias of evaluators (users) from evaluation data. [0055] discloses that evaluation data includes ratings data 134 and recommendation data 136. [0020]-[0022] discloses that the evaluators provide the ratings and recommendations.(i.e. decisions and facts relevant to the decisions as well as the features utilized by the bias detection tool.)
	when a bias is detected, causing notification…of the detection of the bias, the notification…([0058], “As described herein, when a potential bias is detected by the bias detection tool 110, the bias detection tool 110 may provide a notification to a supervisor or another party regarding the potential bias.” Discloses providing a notification when a bias is detected.)
	Taylor does not explicitly teach, but Silberman teaches, in an analogous system, the bias MLP defining a plurality of features for detecting bias, the plurality of features comprising user profile information, user environment information…community information…([0024] discloses bias monitoring machine learning model trained on historical data to determine bias in decisions. [0048] discloses that the historical data indicates educational background (user profile information). [0055] discloses that individual events can be grouped in the training data event timelines into multiple categories that include similar demographics, locations, similar occupations, etc…(as the community and environment information)
…when a bias is detected, causing notification to the user of the detection of the bias, the notification including one or more reasons for the detected bias.(Fig. 7, [0073]-[0074], discloses that an indication that the decision is potentially biased is provided at step 712. Step 714 discloses providing the potential bias markers, weighted gap differences, and running total. (i.e. the reasons for the detected bias)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the additional historical information used by a machine learning program to determine bias and the providing of the bias result with reasons of the bias, as disclosed by Silberman, into the bias detection system of Taylor. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])

Regarding Claim 19,
	Claim 19 is substantially similar to claim 4 and is therefore rejected under the same rationale as claim 4. Claim 19 is the machine-readable storage medium that performs the method of claim 4.


Claims 2-3, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Yu et al. (US 2017/0178007 A1);herein Yu.

Regarding Claim 2,
	Taylor/Silberman teach the method as recited in claim 1 (and thus the rejection of claim 1 is incorporated herein.)
	Silberman further teaches training the bias MLP with information regarding history of decisions by users, history of detected bias of users, a collection of facts pertaining to decisions made by users, outcomes associated with made decisions, bias detected in a community of users…, and one or more values associated with the features for detecting bias.( ([0024] discloses bias monitoring machine learning model trained on historical data to determine bias in decisions. [0048] discloses that the historical data indicates educational background, amount of previous loans, if the loans were paid ahead of schedule, missed payments, (as the collection of facts, history of decisions, [0055] discloses that training data also contains categories that include financial events such as income level, paying off loan, declaring bankruptcy, types of outcomes (as the outcomes associated with decisions), and ranges of age and household income (e.g. one or more values associated with the features for detecting bias). Furthermore, [0089] discloses that complete data sets (used to train the machine learning models) use process 900 to detect bias and causes of bias in the data sets that include credit granting decisions. (as the history of detected bias of users and community of users since training data includes groupings of similar demographics(therefore a community) as disclosed in [0055]))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the training of the machine learning bias program with information, as further disclosed by Silberman, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])
	Although Taylor/Silberman disclose a bias detection system trained on historical data to make predictions to determine if bias exists (see the rejection of claim 1), it does not explicitly teach training the model using responses of the user to identified biases.
	However, Yu teaches, in an analogous machine learning prediction system, [training data]…using responses of the user to identified…[prediction].([0008], “Furthermore, the platform may be configured to receive feedback from the user, which may subsequently be used to train the predictive model. For example, information from a prediction result set generated using a particular algorithm may be presented to a user. The user may subsequently provide an indication as to the accuracy of the prediction result set, which may be used to train the predictive model (e.g, by adjusting the assumptions or variables used in the algorithm).” Discloses presenting a prediction result to the user, receiving user feedback (response to identified prediction, and training the predictive model using the feedback.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the training of the machine learning program using user feedback data to previous predictions, as disclosed by Yu, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to subsequently update one or more predictive models using received user feedback. (Yu, [0028])

Regarding Claim 3,
	Tayloy/Silberman/Yu teach the method as recited in claim 2. (and thus the rejection of claim 2 is incorporated)
	Yu further teaches receiving a response of the user to the notification; and re-training the…MLP based on the response. ([0008], “Furthermore, the platform may be configured to receive feedback from the user, which may subsequently be used to train the predictive model. For example, information from a prediction result set generated using a particular algorithm may be presented to a user. The user may subsequently provide an indication as to the accuracy of the prediction result set, which may be used to train the predictive model (e.g, by adjusting the assumptions or variables used in the algorithm).” Discloses presenting a prediction result to the user, receiving user feedback (response to identified prediction, and training the predictive model using the feedback.[0006] discloses that the predictive model is continuously trained (i.e. re-trained))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the continuous training of the machine learning program using user feedback data to previous predictions, as disclosed by Yu, into the bias detection system of Taylor/Silberman/Yu. One of ordinary skill would have been motivated to make the combination in order to continuously train, update, and improve predictive models. ([0006], Yu)

Regarding Claim 12,
	Claim 12 is substantially similar to claim 2 and is therefore rejected under the same rationale as claim 2. Claim 12 is the system that performs the method of claim 2.

Regarding Claim 13,
	Claim 13 is substantially similar to claim 3 and is therefore rejected under the same rationale as claim 3. Claim 13 is the system that performs the method of claim 3.

Regarding Claim 17,

Regarding Claim 18,
	Claim 18 is substantially similar to claim 3 and is therefore rejected under the same rationale as claim 3. Claim 18 is the machine-readable storage medium that performs the method of claim 3.



Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Baughman et al. (US 20160260341 A1);herein Baughman.


Regarding Claim 5,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
	Tayloy/Silberman does not explicitly teach, but Baughman teaches, in an analogous bias determination system, providing a first option to the user for enabling detection of bias based on user history, a second option for enabling detection of bias based on common bias without tracking user information, and a third option for disabling ([0024], -[0026], discloses that user models 122 are used by the cognitive bias determination and modeling program 200 to match users to the models. [0033], discloses that the models provide tailored information geared to the learning styles(bias) of the user. The user is given options to apply matching instances of user models 122 (as the first option based on user history), or create a new user models that does not include preference information. (i.e. second option not tracking user information) Furthermore, the user is also given an option to discontinue the use of user models at any point (i.e. third option for disabling detection of bias for the user.). [0031] discloses that the system 200 creates the user models based on user actions and user information
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the user options for biased learning, as further disclosed by Baughman, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to provide specific information to different types of learners based on their bias. ([0026], Baughman)

Regarding Claim 15,
	Claim 15 is substantially similar to claim 5 and is therefore rejected under the same rationale as claim 5. Claim 15 is the system that performs the method of claim 5.

Regarding Claim 20,
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Moryto et al. (US 20090070273 A1);herein Moryto.


Regarding Claim 6,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
	Tayloy/Silberman does not explicitly teach, but Moryto teaches, in an analogous system, wherein the decision is associated with a negotiation, the method further comprising: identifying bias for a party of the negotiation; and providing a recommendation for the negotiation based on the identified biases for the party of the negotiation.(Fig. 6, [0010], discloses analyzing historical market trades to determine pricing bias(i.e. decisions made with regard to pricing that exhibit bias), wherein a negotiation between buyer and seller is based on the pricing bias.(i.e. identifying bias for a part of the negotiation) [0010] – [0011] discloses that prices for the market value of the gemstones are predicted based on transaction history. (i.e. the predicted price is interpreted as the recommendations)[0138], discloses that the history of market trades are analyzed to determine the pricing bias. (therefore the recommendation(prediction) is based on identified biases)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the biases, negotiations, and recommendations, as further disclosed by Moryto, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to provide analysis to compensate for biases of commoditized items. (Moryto, [0007])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Frank et al. (US 20160306844 A1);herein Frank.


Regarding Claim 7,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
	 Tayloy/Silberman does not explicitly teach, but Frank teaches, in an analogous system, wherein the detected biased is associated with a lack of understanding of all available options, wherein the notification includes one or more suggestions for additional options.([0169], discloses that a software agent makes suggestions to the user based on a model of the users biases. [0183] discloses that the software agents selects factors related for event, for which the user has a bias that is not insignificant. [0185] discloses that a bias values corresponds to how a user feels about having certain experiences. Since the agent recommends actions(suggests places to visit, content to select, routes to avoid traffic) to a user based on his biases, the detected user biases must be associated with a lack of available options as the software agent suggests new options based on the detected biases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the suggestions for options, as further disclosed by Frank, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to identify opportunities to improve the well-being of a user and suggest activities that the user would find enjoyable. ([0167], Frank)

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Brewer et al. (US 20160034463 A1); herein Brewer, in view of Thorne (US 20170323383 A1).


Regarding Claim 8,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
Silverman further teaches wherein the user profile information includes ...title, location, education, work experience, privacy settings and connections of the user; [0048] discloses that the historical data indicates educational background (education profile information). [0055] discloses that individual events can be grouped in the training data event timelines into multiple categories that include similar occupations (as the work experience), locations, education such as masters and PhD degrees (as the titles), etc…(as the community and environment information)
	wherein the environment of the user information includes a detected state of the user…, user relations, and a financial state of the user. ([0055], events in the training data include, and are grouped, based on the state (as detected state of the user), similar demographics(groupings of similar demographics of users are user relations), and income (as the financial state))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the information, training data, and events, as further disclosed by Silberman, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])

	Taylor/Silberman does not explicitly teach, but Brewer teaches, in an analogous system, wherein the user profile information includes name…,privacy settings and connections of the user; wherein the environment of the user information ([0042], discloses privacy settings of a user determines how particular information can be shared(i.e. the privacy and connection settings of the user)), [0044] discloses that the user provides his name(i.e. user information contains name). [0040] discloses content objects that includes activities of interest to the user such as movie reviews, restaurant reviews, etc..(as the social activities of the user and community)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the name, privacy information, and social activities of a user, as disclosed by Brewer, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to allow for a system that can improve relevancy of search results by using user information and querying user bias. (Brewer, [0006])
	Taylor/Silberman/Brewer does not explicitly teach, but Thorne teaches, in an analogous system, user information includes…negotiations. ([0047], discloses buyer and seller profiles that contain negotiation data 150.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the negotiation data, as disclosed by Thorne, into the bias detection system of Taylor/Silberman/Brewer. One of ordinary skill would have been motivated to make the combination in order to provide relevant information to a negotiation. ([0031], Thorne)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. ( US 20150371191 A1.);herein Taylor, in view of Silberman et al. (US 2017/0330058 A1);herein Silverman, in view of Goyal et al. (US 2018/0210958 A1);herein Goyal, in view of Frank et al. (US 20160306844 A1);herein Frank, in view of Baughman et al. (US 20160260341 A1);herein Baughman.

Regarding Claim 9,
	Taylor/Silberman teach the method as recited in claim 1. (and thus the rejection of claim 1 is incorporated).
	Taylor further teaches wherein the history of activities and decisions of the user includes user decisions, activities of the user, ([0055] evaluation data contains ratings data 134 and recommendation data 136. [0020] – [0022] discloses that the ratings and recommendations are decisions provided by the evaluators (users). Examiner interprets past ratings and recommendations as activities and decisions of the users) …
	wherein the knowledge base([0030], data store 130 stores the evaluation data) further comprises known facts, opinions expressed by the user and a community of users, decisions made by the community…([0055] and [0020] – [0022], discloses evaluation data comprising ratings performed by evaluators(an ratings by the evaluators are  opinions expressed by the evaluators. A group of evaluators can be considered as a community of users) and recommendations done by the evaluators. (Recommendations are considered to be facts and decisions as the evaluator either chooses yes or no)…
	Silberman further teaches wherein the history of activities and decisions include …calendar data([0034], discloses that reference events include a total net worth based on financial accounts associated with an individual or business within a predetermined period of time such as calendar year.)…past biases. [0089] discloses that complete data sets (used to train the machine learning models) use process 900 to detect bias and causes of bias in the data sets that include credit granting decisions. Therefore the data sets must comprise the past biases.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the additional historical information used by a machine learning program, as disclosed by Silberman, into the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the combination in order to identify features causing the bias and reducing the bias. (Silberman, [0097])

	Taylor/Silberman does not explicitly teach, but Goyal teaches, in an analogous system …bias reasons, and identified patterns related to biased decision making.([0003],Fig. 3,  discloses semantic sense patent among social network posts, where biases are identified based on the patterns.(i.e. patterns are related to biased decisions). Furthermore, [0020] discloses factors (reasons) used to indicate bias. )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further incorporate the bias factors and identified patterns, as disclosed by Goyal, into the database of the bias detection system of Taylor/Silberman. One of ordinary skill would have been motivated to make the ([0020], Goyal)
	Taylor/Silberman/Goyal does not explicitly teach, but Frank teaches, in an analogous system… [Information]… indicating emails, shopping, entertainment,([0116], discloses that user experiences include writing emails, and going out to a restaurant (as entertainment). [0188] discloses a factor corresponding to an experience involving buying a shirt may be color (buying a shirt is interpreted as shopping). …
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the information of user experiences such as emails, shopping, and entertainment, as disclosed by Frank, into the bias detection system of Taylor/Silberman/Goyal. One of ordinary skill would have been motivated to make the combination in order to identify opportunities to improve the well-being of a user and suggest activities that the user would find enjoyable. ([0167], Frank)
	
	Taylor/Silberman/Goyal/Frank does not explicitly teach, but Baughman teaches, in an analogous system, [information of]… past questions presented by the user;([0022] discloses that the cognitive bias determination and model program 200 received information pertaining to the user. This information includes questions that the user has selectively answered.(examiner interprets the answered questions the program 200 receives as the past questions presented by the user. (i.e. the user presents the questions and selected answers to the program 200)))
Baughman, into the bias detection system of Taylor/Silberman/Goyal/Frank. One of ordinary skill would have been motivated to make the combination in order to provide specific information to different types of learners based on their bias. ([0026], Baughman)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VASYL DYKYY whose telephone number is (571)270-5019.  The examiner can normally be reached on M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/V.D./           Examiner, Art Unit 2122  
                                                                                                                                                                                           /BABOUCARR FAAL/Primary Examiner, Art Unit 2184